NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund Supplement dated July 16, 2010 to the Prospectus dated May 1, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. American Century Global Investment Management, Inc. (“American Century Global”) currently subadvises a portion of the NVIT Multi-Manager International Growth Fund (the “Fund”) pursuant to a subadvisory agreement among the Trust, Nationwide Fund Advisors, and American Century Global (the “Subadvisory Agreement”).On July 16, 2010, American Century Global is expected to merge into its parent company, American Century Investment Management, Inc. (“American Century”).Accordingly, upon completion of the merger, American Century shall assume American Century Global’s obligations under the Subadvisory Agreement with respect to the Fund.American Century has represented that this merger is due to corporate simplification at American Century and will not affect the nature, quality or extent of the subadvisory services that are provided to the Fund.Consequently, no change in portfolio managers or in how the Fund is managed is expected to occur as a result of the merger.American Century has further represented that, based on an opinion of its outside counsel, this merger will not cause an “assignment” of the Subadvisory Agreement that would cause it to terminate automatically, because the merger will not result in a change of actual control or management of American Century Global. All references in the Prospectus to American Century Global accordingly are revised to instead refer to American Century. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST AllianceBernstein NVIT Global Fixed Income Fund NVIT Multi-Manager International Growth Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Value Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Growth Fund Gartmore NVIT International Equity Fund NVIT Multi-Manager Large Cap Value Fund Gartmore NVIT Worldwide Leaders Fund NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Company Fund NVIT Core Plus Bond Fund NVIT Multi Sector Bond Fund NVIT Developing Markets Fund (formerly Gartmore NVIT Developing Markets Fund) NVIT Nationwide Fund NVIT Emerging Markets Fund (formerly Gartmore NVIT Emerging Markets Fund) NVIT Real Estate Fund (formerly Van Kampen NVIT Real Estate Fund) NVIT Enhanced Income Fund NVIT S&P 500 Index Fund NVIT Government Bond Fund NVIT Short Term Bond Fund NVIT Growth Fund NVIT Small Cap Index Fund NVIT International Index Fund Oppenheimer NVIT Large Cap Growth Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund NVIT Money Market Fund Van Kampen NVIT Comstock Value Fund Supplement dated July 16, 2010 to the Statement of Additional Information dated May 1, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (SAI). American Century Global Investment Management, Inc. (“American Century Global”) currently subadvises a portion of the NVIT Multi-Manager International Growth Fund (the “Fund”) pursuant to a subadvisory agreement among the Trust, Nationwide Fund Advisors, and American Century Global (the “Subadvisory Agreement”).On July 16, 2010, American Century Global is expected to merge into its parent company, American Century Investment Management, Inc. (“American Century”).Accordingly, upon completion of the merger, American Century shall assume American Century Global’s obligations under the Subadvisory Agreement with respect to the Fund.American Century has represented that this merger is due to corporate simplification at American Century and will not affect the nature, quality or extent of the subadvisory services that are provided to the Fund.Consequently, no change in portfolio managers or in how the Fund is managed is expected to occur as a result of the merger.American Century has further represented that, based on an opinion of its outside counsel, this merger will not cause an “assignment” of the Subadvisory Agreement that would cause it to terminate automatically, because the merger will not result in a change of actual control or management of American Century Global. All references in the SAI to American Century Global accordingly are revised to instead refer to American Century. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
